Citation Nr: 1455031	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-22 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for HTLV 1 and 2 as a result of exposure to herbicides.

2.  Entitlement to service connection for anxiety and depression.

3.  Entitlement to service connection for peripheral neuropathy of the right leg as a result of exposure to herbicides.

4.  Entitlement to service connection for peripheral neuropathy of the left leg as a result of exposure to herbicides.

5.  Entitlement to service connection for peripheral neuropathy of the right arm as a result of exposure to herbicides.

6.  Entitlement to service connection for peripheral neuropathy of the left arm as a result of exposure to herbicides.

7.  Entitlement to service connection for hepatitis C as a result of exposure to herbicides.

8.  Entitlement to service connection for residuals of prostate cancer as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1969 to June 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the October 2010 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a July 2014 Travel Board hearing, the transcript of which is included in VBMS. 


FINDINGS OF FACT

1.  In July 2014, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of the issues of service connection for HTLV 1 and 2, anxiety and depression, peripheral neuropathy of the arms and legs, and hepatitis C was requested.

2.  The Veteran has been diagnosed with prostate cancer.

3.  During service, the Veteran was stationed at the U-Tapao Royal Thai Air Force Base in Thailand from November 1971 to June 1972.

4.  The Veteran was as likely as not exposed to herbicide agents while he served in Thailand during the Vietnam era.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for HTLV 1 and 2 as a result of exposure to herbicides have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal for anxiety and depression have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of an appeal for peripheral neuropathy of the right leg as a result of exposure to herbicides have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of an appeal for peripheral neuropathy of the left leg as a result of exposure to herbicides have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

5.  The criteria for withdrawal of an appeal for peripheral neuropathy of the right arm as a result of exposure to herbicides have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

6.  The criteria for withdrawal of an appeal for peripheral neuropathy of the left arm as a result of exposure to herbicides have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

7.  The criteria for withdrawal of an appeal for hepatitis C as a result of exposure to herbicides have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

8.  The criteria for service connection for residuals of prostate cancer as a result of exposure to herbicides have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the July 2014 Travel Board Hearing, the Veteran testified that he wished to withdraw his appeal regarding the issues of service connection for HTLV 1 and 2, anxiety and depression, peripheral neuropathy of the arms and legs, and hepatitis C.  See July 2014 Board Hearing Transcript at pg. 2.  As the Veteran has withdrawn these issues, there is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review those issues, and the appeal as to those issues is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claim of service connection for residuals of prostate cancer as a result of exposure to herbicides has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of prostate cancer (malignant tumor) is a "chronic disease" listed under 
38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2013); 38 C.F.R. 
§ 3.309(e).  Prostate cancer is listed as a disease associated with exposure to herbicide agents.  Id.  The term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR).  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases. This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. However, this applies only during the Vietnam Era, from February 28, 1961, to 
May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Prostate Cancer

A review of the Veteran's post-service treatment records reflect his history of and treatment for prostate cancer.  See August 2011 VA radiation oncology note (diagnosing prostate cancer).  In a December 2011 VA examination, the examiner confirmed a diagnosis of prostate cancer.  The Veteran was also noted to have erectile dysfunction, tiredness, and radiation proctitis as a result of prostate cancer and residuals of radiation treatment.  For these reasons, the Board finds that the evidence establishes the existence of the claimed disability.

Further, service personnel records reveal that the Veteran was stationed at the 
U-Tapao Royal Thai Air Force Base in Thailand from November 1971 to June 1972.  Therefore, the Veteran served in Thailand during the Vietnam Era and was stationed at one of the Air Force Bases known to have been exposed to herbicides. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).  That notwithstanding, the Veteran's service in Thailand did not encompass being an Air Force security policeman, security patrol dog handler, member of the security police squadron, member of a military police unit, or with a military police occupational specialty.  Service personnel records and the Veteran's testimony at the July 2014 Board hearing reflect that he served as an electrician and was responsible for installing, inspecting, repairing, and modifying aircraft electrical systems and components.  See February 1971 Airman Performance Report; see also July 2014 Board Hearing Transcript at pg. 3.  

As such, the remaining element as to whether the Veteran is entitled to the presumption of herbicide exposure is whether he served on or near the perimeter of U-Tapao Royal Thai Air Force Base.  The Board finds that the evidence of record is in equipoise as to whether this element has been established.  During the July 2014 Board hearing, the Veteran testified that his MOS as an electrician frequently brought him near the air base perimeter.  Specifically, the Veteran testified that he worked 12 hour shifts on the flight line in close proximity to the perimeter fence.  The Veteran stated that he did not work in a shop and was constantly loading trucks on the flight line which ran parallel to the perimeter fence, approximately 100 feet away.  In a September 2013 statement, the Veteran also stated that herbicide agents would become airborne after being sprayed and he maintained that service records did not account for the numerous times he was in the exposed perimeter of the base.  VA treatment records also reflect that the Veteran reported being exposed to Agent Orange during his treatment for prostate cancer.  See June 2010 and August 2011 VA treatment records.

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's statements regarding the nature and responsibilities of his service while at U-Tapao Royal Thai Air Force Base are credible and consistent with service personnel records, to include the February 1971 Airman Performance Report.  The Board finds that the Veteran appears to have served in close proximity of the air base perimeter while performing his duties as an aircraft electrician.  The Board finds that these descriptions are consistent with the duties of his military occupational specialty.  Moreover, his accounting as to the type of duties he performed within the perimeter of U-Tapao Air Force Base are deemed competent lay evidence of what the Veteran observed during his period of service in Thailand.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  There is nothing in the available service records, to include his DD Form 214, which refutes the Veteran's recollections.

Therefore, based on his credible assertion of serving near the air base perimeter of U-Tapao Royal Thai Air Force Base, the evidence submitted in support of the claim, to include service personnel records and the Veteran's hearing testimony, and resolving reasonable doubt in his favor, in this case the Veteran is presumed to have been exposed to herbicide agents.  Further, as he is shown to have been exposed to herbicides, the presumption of service connection for prostate cancer attaches. Service connection for residuals of prostate cancer is thereby warranted.


	(CONTINUED ON NEXT PAGE)






ORDER

The appeal for service connection for HTLV 1 and 2 as a result of exposure to herbicides is dismissed.

The appeal for service connection for anxiety and depression is dismissed.

The appeal for service connection for peripheral neuropathy of the right leg as a result of exposure to herbicides is dismissed.

The appeal for service connection for peripheral neuropathy of the left leg as a result of exposure to herbicides is dismissed.

The appeal for service connection for peripheral neuropathy of the right arm as a result of exposure to herbicides is dismissed.
The appeal for service connection for peripheral neuropathy of the left arm as a result of exposure to herbicides is dismissed.

The appeal for service connection for hepatitis C a result of exposure to herbicides is dismissed.

Service connection for residuals of prostate cancer is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


